Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION	

1.  Applicant's amendment, filed 07/26/22 is acknowledged.

Claims1-6   are pending. 

Claims 1-6 read on an in vitro method for preparing lymphoid progenitor cells, comprising culturing hematopoietic stem cells and progenitor cells in the culture medium comprising SCF, IL-3, IL-6, IL-7 and Flt-3 are under consideration in the instant application.


2. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  Claims 1-6 stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application 20160251622 or US Patent Application 20150164952 or US Patent Application 20160298084 for the same reasons set forth in the previous Office Action, mailed on 05/20/22.

Applicant’s arguments filed on 07/26/22 have been fully considered but have not been found convincing.

Applicant asserts that: (i) as amended the claims now recited isolating lymphoid progenitor cells from the cell culture. None of the prior art references teach or suggest isolating lymphoid progenitor cells from the cell culture as acknowledged by the Examiner; (ii) none of the prior art references teach the presence of CXC12 in the culture medium.

Contrary to Applicant’s assertion it is noted that the issue raise by the Examiner was that  although the prior art do not explicitly recited a method for preparing lymphoid progenitor cells, , it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.

It is also noted that Applicant provided no evidences or data that the cells taught in the prior art that we cultured and prepared in the same culture medium comprising the same cytokines as instantly claimed are structurally or functionally different from the instantly claimed.
  
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 


As has been stated previously, US Patent Application ‘622 teaches a method of in vitro culturing hematopoietic stem cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, Flt-3 (see entire document, paragraphs 0022 and 0055 in particular)

US Patent Application ‘952 teaches a method of in vitro culturing hematopoietic stem and progenitor cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, IL-7, Flt-3 (see entire document, paragraphs 0009, 0012,  in particular).

US Patent Application ‘084 teaches a method of in vitro culturing hematopoietic stem and progenitor cells in the culture medium comprising an effective amount of SCF, IL-3,IL-6, IL-7, Flt-3 (see entire document, paragraphs 0060  in particular).

With regards to Applicant’s statement that “none of the prior art references teach the presence of CXC12 in the culture medium.”

As is evidence from US Patent Application 20180110832, US Patent Application 20200268722 and Nguyen et al., (Stem Cells, 2015, v.33 pages 2838-2849) the use of chemokine ligand 12 (CXCL12) in the culture medium  together with other cytokines including SCF or IL-6 etc  to support long-turn culturing and maintain hematopoietic and progenitor cells was well know. Thus,  it would be conventional and within the skill of the art to add CXCL12 to the culture medium for culturing HSPCs with reasonable expectation of success because it was well known that the presence of CXCL12 together with other cytokines support long-turn culturing and maintain hematopoietic and progenitor cells ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus , claims 3 and  6 are  included because it would be it would be conventional and within the skill of the art to determine the optimum duration of culturing hematopoietic stem and progenitor cells and optimal combination of cytokines in the culture medium. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 
 

6. No claim is allowed.

7. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644